Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 06/04/21 regarding application 16/563,783, in which claims 1, 9, and 17 were amended. Claims 1-20 are pending and have been considered.

Response to Arguments
Amended independent claims 1, 9, and 17 overcome the 35 U.S.C. 101 rejections of claims 1-20, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 9, and 17 is Þorsteinsson et al. (“A Wide-Coverage Context-Free Grammar for Icelandic and an Accompanying Parsing System”. Proceedings of Recent Advances in Natural Language Processing, pages 1397-1404, Varna, Bulgaria, Sep 2-4, 2019). Þorsteinsson discloses a massive context free grammar for parsing Icelandic, written in a superset of Enhanced Backus-Naur Format, see Section 6 on page 1399. As Þorsteinsson teaches, “This superset is our own implementation which facilitates automatic expansion of production rules” … “In our grammar, we use automatic expansion of macro-like constructs, called variants, for this purpose. Variants are 
NounPhrase -> 
Determiner_nom_sg_masc? Noun_nom_sg_masc 
| Determiner_nom_sg_fem? Noun_nom_sg_fem 
| Determiner_nom_sg_neut? Noun_nom_sg_neut 
...[21 generated productions omitted]... 
Determiner_nom_sg_masc -> det_nom_sg_masc 
Determiner_nom_sg_fem -> det_nom_sg_fem 
Determiner_nom_sg_neut -> det_nom_sg_neut 
...[21 generated productions omitted]... 
Noun_nom_sg_masc -> no_nom_sg_masc 
Noun_nom_sg_fem -> no_nom_sg_fem 
Noun_nom_sg_neut -> no_nom_sg_neut 
...[21 generated productions omitted]...”
See Þorsteinsson pages 1399 and 1400, Sections 6 and 6.2. 
Thus while Þorsteinsson addresses the morphological complexity of parsing Icelandic language using the variant expansion shown above, Þorsteinsson does not disclose the agglutination metasymbol based rule rewriting found in independent claims 1, 9, and 17. Dependent claims 2-8, 10-16, and 18-20 contain the subject matter of respective parent claims 1, 9, and 17, and are also considered allowable over the prior art.



US 20140278427 A1 Riviere Escobedo discloses a dynamic dialog agent with natural language understanding in which a NLU module includes such as grammatical connected language ordered in the Extended Backus-Naur Form (EBNF) notation, and a CFG parser that detects an utterance based on locating a production rule for a respective dialog agent. 

US 20120004903 A1 Pillai discloses tree parser rules written in a context free grammar such as EBNF.

US 20110035210 A1 Rosenfeld discloses nonterminals can be declared to generate a target relation. When a relation-generating nonterminal appears in the final parse of a sentence, the fragment of text that matches the nonterminal will be marked by the tags <RelName> . . . </RelName>. However, the assignment of slots is specified by Elements which are the building blocks of the rules as specified in the EBNF. If an element with a slot assignment appears in the final parse of a sentence, the matching fragment of text will be marked by the tags <_SlotName> . . . </_SlotName>. Note that it is not necessary for slot assignments to appear within a rule for the relation-generating nonterminal. They may appear at any location within the parse tree, provided that the location is a descendant of such a nonterminal.

US 20080306726 A1 Levy discloses a global knowledge representation system and method using an extensible, language-independent markup language made up of KODAXIL encoded words, includes crafting a universal representation of knowledge in any natural language composed of words and symbols as a string of KODAXIL words which are an extensible set of BASE64 encodings of common and 

US 20160042442 A1 Schoning discloses evaluating service definitions in a service-oriented architecture (SOA) system which provides service offerings categorized according to service categories using a taxonomy.

US 20160012033 A1 Craymer, III discloses grammar analysis to generate code for runtime recognition to produce a list or graph representation of multiple lists of directions to be followed for a given sentence during a subsequent parse.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                                   06/15/21